DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 2/7/2021. Claims 1-8 are pending and considered below.

Response to Arguments
Amended claims 1-8 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which represents significantly more than the judicial exception.
Applicant has amended independent claim 1 to include “A method for solving an attitude of a rigid body of an inertial navigation system based on function iterative integration, comprising the following steps, steps, executed by a processor:”. Amended claim 1 is directed to a method applied to a generic inertial navigation system. Claims 1-8 remain directed to a method. The subject matter of amended claims 1-8 is included in the four patent-eligible subject matter categories (e.g., process, 
Applicant has amended independent claim 1 to include additional details of the mathematical calculation of the attitude of the rigid body. Amended claims 1-8 remain directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Claims 1-8 remain directed to a method for solving an attitude of a rigid body of an inertial navigation system based on function iterative integration. The claims remain directed to the abstract idea of a mathematical calculation. Applicant argued that the amended claims do not preempt solving an attitude of a rigid body of an inertial navigation system based on function iterative integration that can be carried out and are not encompassed by the present claims. However, Applicant may not preempt all use of the mathematical calculation contained in claim 1 merely because there may be other calculations which could also be used to solve the attitude of a rigid body of an inertial navigation system. (2019 Revised Patent Subject Matter Eligibility Guidance, step 2A, prong one)
Applicant has amended independent claim 1 to include iteratively reconstructing the attitude based on the angular velocity through the Rodrigues vector in terms of analytic polynomial; obtaining velocity and position of the rigid body of the inertial navigation system according to the attitude of the rigid body of the inertial navigation system; and applying and extending motion of the rigid body of the inertial navigation system to obtain motion of another rigid body. Applicant argued that these additional mathematical calculations are equivalent to a practical application because they allow accurate calculation of attitude. Examiner disagrees. The claim limitations merely require calculation of the attitude of a rigid body, and do not include any steps which integrate knowledge of the attitude into any practical benefit. Amended claims 1-8 do not recite additional elements that integrate the judicial exception into a practical application. The limitations generally link the use of the abstract idea to a 
Claim 1 includes the additional element of a processor. Processors are widely prevalent and in common use for mathematical calculations (see C. LaBerta, Computers Are Your Future, Prentice Hall, 12th Edition, 2012, p. 58). A processor is not significantly more than the judicial exception since processors are well-understood, routine and conventional features previously known for performing mathematical calculations. (2019 Revised Patent Subject Matter Eligibility Guidance, step 2B) Therefore, amended claims 1-8 are rejected under 35 U.S.C. 101.
Regarding the claims rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiho et al. (US-2004/0176881-A1), Applicant has amended independent claim 1, step 1 to include the limitation “the polynomial function of the angular velocity is fitted by using a polynomial of order n”. Applicant argued that Shiho does not disclose this limitation. However, Li discloses application of a quantic polynomial in spacecraft trajectory planning, including the following features: wherein the polynomial function of the angular velocity is fitted by using a polynomial of order n (Li et al., “The Trajectory Planning of Spacecraft Based on Optimal Quintic Polynomial”, 2013 2nd International Conference on Measurement, Information and Control, III, The Trajectory Planning of Quintic Polynomial, p.866). The use of a polynomial of order n to calculate angular velocity based on gyroscope measurements is well known, and it would be obvious to a person of ordinary skill in the art to use the claimed step 1 summation formula to apply a polynomial sum to the calculation of attitude of a rigid body.
Applicant has amended independent claim 1, step 2 to include the limitation “wherein the step 2 comprises performing the iterative calculation, by substituting the fitted polynomial function of the angular velocity into the Rodrigues vector integral equation, until a convergence condition is satisfied or a predetermined value of maximum times of iteration is reached”. Applicant argued that Shiho does not disclose substituting the fitted polynomial function of the angular velocity into the Rodrigues vector 
Applicant has amended independent claim 1, step 3 to include a specific formula for obtaining an attitude change over the time interval in terms of quaternion. Applicant argued that this is not disclosed by Shiho. Shiho discloses determining a transformed matrix R(t) based upon the estimated value; and working out an estimated value of the attitude at the time t based upon the transformed matrix R(t) (paragraphs [0074-0081] and [0095]; FIG. 1, transformed matrix generating section-7, and attitude estimation section-8; and FIG. 2, determining a transformed matrix R(t) based upon the estimated value obtained in the step S3-S4, and working out an estimated value of the attitude at the time t based upon the transformed matrix R(t)-S5). Shiho discloses calculating a quaternion that represents rotation (paragraph [0078]). The use of the quaternion number system for calculations involving three-dimensional rotation is well known, and it would be obvious to a person of ordinary skill in the art to use the claimed step 3 equation to apply the quaternion number system to the calculation 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which represents significantly more than the judicial exception.
The subject matter of claims 1-8 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-8 are directed to a method.
Regarding claims 1-8, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Claims 1-8 are directed to a method for solving an attitude of a rigid body of an inertial navigation system based on function iterative integration. The claims are directed to the abstract idea of a mathematical calculation. 
Claims 1-8 do not recite additional elements that integrate the judicial exception into a practical application. The limitations generally link the use of the abstract idea to a particular technological environment (inertial navigation systems). (See “2019 Revised Patent Subject Matter Eligibility Guidance”, which is available on the USPTO Website, and MPEP 2106.05(h)).
Claim 1 includes the additional element of a processor. Processors are widely prevalent and in common use for mathematical calculations (see C. LaBerta, Computers Are Your Future, Prentice Hall, 12th Edition, 2012, p. 58). A processor is not significantly more than the judicial exception since 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 has been amended to include “Step 6: applying and extending motion of the rigid body of the inertial navigation system to obtain motion of another rigid body”. This limitation is not disclosed in Applicant’s specification.
Claims 2-8 depend on claim 1.




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 fails to provide a further limitation of the claimed subject matter. Claim 8 repeats limitations included in amended claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiho et al. (US-2004/0176881-A1, hereinafter Shiho) in view of Li et al. (“The Trajectory Planning of Spacecraft Based on Optimal Quintic Polynomial”, 2013 2nd International Conference on Measurement, Information and Control, p. 865-868, hereinafter Li) and Alam (US-2018/0224280-A1, hereinafter Alam).
Regarding claim 1, Shiho discloses:
executed by a processor (paragraphs [0033-0035] and FIG. 1, rate gyro-1, Kalman filter-3, processing section-4, integral processing section-5, transformed matrix generating section-7, and attitude estimation section-8);
Step 1, fitting a polynomial function of angular velocity according to a gyroscope measurement value over a time interval (paragraphs [0040-0041] and [0082-0087]; FIG. 1, rate gyro-1, and Kalman filter-3; and FIG. 2, receiving signals from the rate gyro 1 to prepare a system equation and an observation equation, in those which a quantity of state of a time differentiation a(t) of a modified Rodrigues parameter a(t) and w(t) are the quantities to be observed-S1);
Step 2, iteratively calculating a Rodrigues vector by using the fitted polynomial function of angular velocity and the Rodrigues vector integral equation (paragraphs [0056-0058] and [0099-0100]; FIG. 1, Kalman filter-3, processing section-4, and integral processing section-5; and FIG. 2, receiving signals from the rate gyro 1 to prepare a system equation and an observation equation, in those which a quantity of state of a time differentiation a(t) of a modified Rodrigues parameter a(t) and w(t) are the 
wherein the Step 2 comprises performing the iterative calculation, by substituting the fitted polynomial function of the angular velocity into the Rodrigues vector integral equation (paragraphs [0056-0058] and [0099-0100]; FIG. 1, Kalman filter-3, processing section-4, and integral processing section-5; and FIG. 2, receiving signals from the rate gyro 1 to prepare a system equation and an observation equation, in those which a quantity of state of a time differentiation a(t) of a modified Rodrigues parameter a(t) and w(t) are the quantities to be observed-S1, working out an estimated value of a(t) with an extended Kalman filter-S2, and working out an estimated value of a(t) by numerically integrating the estimated value obtained in the step S2-S3); 
until a convergence condition is satisfied or a predetermined value of maximum times of iteration is reached (paragraph [0113]);
wherein the integral equation g is expressed as follows: gj+I = integral of (I+1/2gjx+1/4gjgjexpT)wdt, wherein the initial value g0 = 0 (paragraph [0096), the use of a polynomial of order n to calculate angular velocity based on gyroscope measurements is well known, and it would be obvious to a person of ordinary skill in the art to use the claimed step 2 integral equation to apply a polynomial sum to the calculation of attitude of a rigid body);
Step 3, obtaining an attitude change over the time interval in terms of quaternion according to the final iterative result of the Rodrigues vector (paragraphs [0074-0081]; FIG. 1, transformed matrix generating section-7, and attitude estimation section-8; and FIG. 2, determining a transformed matrix R(t) based upon the estimated value obtained in the step S3-S4, and working out an estimated value of the attitude at the time t based upon the transformed matrix R(t)-S5);

Step 4: iteratively reconstructing the attitude based on the angular velocity through the Rodrigues vector in terms of analytic polynomial (paragraphs [0096] and [0113]); and
Step 5: obtaining velocity and position of the rigid body of the inertial navigation system according to the attitude of the rigid body of the inertial navigation system (paragraphs [0055] and [0083]).
Shiho does not disclose that the polynomial function of the angular velocity is fitted by using a polynomial of order n. However, Li discloses application of a quantic polynomial in spacecraft trajectory planning, including the following features:
wherein the polynomial function of the angular velocity is fitted by using a polynomial of order n, w=sum of c1texp1, n<N-1 or angular increments and the angular velocity are expressed as delta thetk=integral of wdt (III, The Trajectory Planning of Quintic Polynomial, p.866).
Li teaches that trajectory planning of an attitude control system requires that the angular velocity of the attitude components are fitted using a quantic polynomial (p. 866). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the quantic polynomial of Li into the method for estimating attitude using inertial measurement equipment of Shiho. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating a continuous smooth trajectory. The use of a polynomial of order n to calculate angular velocity based on gyroscope measurements is well known, and it would be obvious to a person of ordinary skill in the art to use the 
Shiho in view of Li does not disclose applying and extending motion of the rigid body of the inertial navigation system to obtain motion of another rigid body. However, Alam discloses iterative estimation of centripetal accelerations of inertial measurement units in kinematic chains, including the following features:
Step 6: applying and extending motion of the rigid body of the inertial navigation system to obtain motion of another rigid body (paragraphs [0047-0068] and FIG. 2, platform-11, first section of the boom-12a, second section of the boom-12b, stick-16, bucket-20, and position of IMU-S1-S5).
Alam teaches that the centripetal acceleration at the current IMU can be determined based on measurements and calculated parameters from the current rigid body and the previous rigid body (paragraph [0066]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the application of acceleration measurements from a previous rigid body to the current rigid body of Alam into the method for estimating attitude using inertial measurement equipment of Shiho in view of Li. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of determining motion of pivotally coupled rigid bodies in a series.
Regarding claim 2, Shiho further discloses:
wherein the gyroscope measurement value takes the form of either angular velocity or an angular increment (paragraph [0040] and FIG. 1, rate gyro-1).
Regarding claim 5, Shiho further discloses:
wherein the Step 2 comprises: performing the iterative calculation, by substituting the fitted polynomial function of the angular velocity into the Rodrigues vector integral equation (paragraphs [0056-0058] and [0099-0100]; FIG. 1, Kalman filter-3, processing section-4, and integral processing 
until a convergence condition is satisfied or a predetermined value of maximum times of iteration is reached (paragraph [0113]).

Claims 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiho in view of Li and Alam, as applied to claims 1 and 2 above, and further in view of Wright (U.S. Patent Number 10,323,907, hereinafter Wright).
Regarding claims 3 and 6, Shiho in view of Li and Alam does not disclose using a Chebyshev polynomial for solving an attitude of a rigid body. However, Wright discloses a method for guiding a ballistic missile using proportional velocity-deficit guidance for ballistic targeting accuracy, including the following features:
wherein the Step 1 comprises: (col. 8, lines 14-48);
with respect to N angular velocity measurement values at time, fitting the polynomial function of the angular velocity by using a polynomial of order less than N-1, or, fitting the polynomial function of the angular velocity (col. 7, lines 6-15; and FIG. 3, signal processing unit-307, and IMU-324); and
according to Chebyshev polynomial (col. 11, line 2 - col. 12, line 6).
Wright teaches that the Rodriguez rotation equation should be used with a Modified Chebyshev Picard Iteration to predict the position of a ballistic target as a function of time (col. 11, line 2 - col. 12, line 6). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the combination of the Modified Chebyshev Picard Iteration and the Rodriguez rotation equation as disclosed in Wright into the method for estimating 
Regarding claims 4 and 7, Shiho in view of Li and Alam does not disclose using a Chebyshev polynomial for solving an attitude of a rigid body. However, Wright further discloses:
wherein the Step 1 comprises: (col. 8, lines 14-48);
with respect to N angular increment values at time, fitting the polynomial function of the angular velocity by using a polynomial of order less than N-1, or, fitting the polynomial function of the angular velocity (col. 7, lines 6-15; col. 18, lines 16-63; and FIG. 3, signal processing unit-307, and IMU-324); and
according to Chebyshev polynomial (col. 11, line 2 - col. 12, line 6).
Wright teaches that the Rodriguez rotation equation should be used with a Modified Chebyshev Picard Iteration to predict the position of a ballistic target as a function of time (col. 11, line 2 - col. 12, line 6). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the combination of the Modified Chebyshev Picard Iteration and the Rodriguez rotation equation as disclosed in Wright into the method for estimating attitude using inertial measurement equipment of Shiho in view of Li and Alam. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently reducing position errors. 
Regarding claim 8 , Shiho further discloses:
wherein the Step 2 comprises: performing the iterative calculation, by substituting the fitted polynomial function of the angular velocity into the Rodrigues vector integral equation (paragraphs [0056-0058] and [0099-0100]; FIG. 1, Kalman filter-3, processing section-4, and integral processing section-5; and FIG. 2, receiving signals from the rate gyro 1 to prepare a system equation and an 
until a convergence condition is satisfied or a predetermined value of maximum times of iteration is reached (paragraph [0113]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667